Appeal from an order of the County Court, Bangs County, denying an application (described in the record as one in the nature of a writ of error coram nobis) to set aside a judgment of said court rendered, after trial, on or about March 31, 1952. The judgment convicted appellant of attempted burglary in the third degree and possession of burglar’s instruments, as a felony, and sentenced him, as a third felony offender, to separate and consecutive terms of imprisonment on each count. Appellant contended that the two crimes for which he was so sentenced, while constituting criminal acts punishable in different ways by different provisions of law, could not be punished under more than one of such provisions (Penal Law, § 1938). Order unanimously affirmed. No opinion. Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ.